 Case 19-21740       Doc 22     Filed 05/14/20     Entered 05/14/20 12:38:21         Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                   Hartford DIVISION


 IN RE:                                            : CHAPTER 13
 DEBORAH SUSAN LOYA                                : CASE NO. 19-21740-JJT
                                                   :
         Debtor                                    : May 14, 2020

                              OBJECTION TO CONFIRMATION

       Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
of the Chapter 13 Plan (ECF No. 19 , “Plan”) of the above-captioned Debtor (“Debtor”) for the
following reason(s):

1. The Debtor has failed to provide the Trustee with the documents necessary for her to determine
   if the Plan is feasible or represents the Debtor’s best efforts. Sections 521(a)(3) and 521(a)(4)
   of the Bankruptcy Code require the Debtor to cooperate with the Trustee so that she may
   perform her duties under the Code, and to turn over all recorded information relating to
   property of the estate. The Debtor has not provided:
           a. Payment advices or other evidence of income received updated to the time of
               confirmation;
           b. Federal and statement income tax returns with underlying W-2 Forms, etc. for 2019.

2. The Plan may fail to provide that all of the Debtors’ projected disposable income will be
   applied to make payments to unsecured creditors pursuant to 11 U.S.C. § 1325(b)(1)(B). As
   the Debtor’s income is above median for the State of Connecticut, projected disposable income
   is determined based on 11 U.S.C. § 1325(b)(3), as calculated through Forms 122B and 122C
   (“Means Test”). It appears that some of the expenses including in the Debtor’s Means Test
   may be overestimated, including in particular the provision for actual tax liability. The
   Debtor’s 2019 tax returns may be dispositive of this item.

3. The Plan may not be confirmed because the Debtor failed to serve the Plan on all creditors, in
   violation of Rule 3015(d) of the Federal Rules of Bankruptcy Procedure.

   Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                              /s/ Roberta Napolitano
                                              Roberta Napolitano tr08378
                                              Chapter 13 Standing Trustee
                                              10 Columbus Blvd., 6th Floor
                                              Hartford, Connecticut 06106
                                              Tel: 860-278-9410, ext. 110
                                              Fax: 860-527-6185
                                              Email: rnapolitano@ch13rn.com
Case 19-21740      Doc 22    Filed 05/14/20     Entered 05/14/20 12:38:21       Page 2 of 2



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                  Hartford Division

IN RE:                                         : CHAPTER 13
DEBORAH SUSAN LOYA                             : CASE NO. 19-21740-JJT
                                               :
        Debtor.                                : May 14, 2020

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Objection to Confirmation

  2. Parties Served Via First Class Mail:
     Debtor(s):
     DEBORAH SUSAN LOYA
     63 CONCORD CIRCLE
     WETHERSFIELD, CT 06109

  3. Parties Served Electronically Include:
     Debtor’s Attorney: JONATHAN G. COHEN, ESQ.
     Email: jgcohen@yahoo.com

      Office of the United States Trustee:
      Kim McCabe, Assistant United States Trustee
      ustpregion02.nh.ecf@usdoj.gov

                                          /s/ Roberta Napolitano
                                          Roberta Napolitano tr08378
                                          Chapter 13 Standing Trustee
                                          10 Columbus Blvd., 6th Floor
                                          Hartford, Connecticut 06106
                                          Tel: 860-278-9410, ext. 110
                                          Fax: 860-527-6185
                                          Email: rnapolitano@ch13rn.com
